Title: General Orders, 3 June 1778
From: Washington, George
To: 


                    
                        Head-Quarters V. Forge June 3rd 1778. Parole Morristown—
                        
                    
                    Thomas Shanks on full Conviction of his being a Spy in the service of the Enemy before a board of Genl Officers held yesterday by order of the Commander in Chief, is adjudged worthy of Death—He is therefore to be hanged tomorrow morning at Guard mounting at some convenient Place near the Grand Parade.
                    At a General Court-Martial June 1st 1778, Coll Chambers President Lieutt Tomy of Coll Gist’s Regiment detach’d to the 3rd Maryland Regiment tried for disobedience of orders, found guilty and sentenced to be reprimanded by the Commanding Officer of the Brigade in Presence of the Officers of the Brigade to which he belongs.
                    The Commander in Chief approves the sentence and orders it to take place tomorrow morning at Roll-Call.
                